—In a proceeding to invalidate petitions designating Paul W. Bucha as a candidate in a primary election to be held on September 13, 1994, for nomination of the Republican Party and the Conservative Party as their candidates for the public office of Member of the House of Representatives from the 19th Congressional District, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Nicolai, J.), dated August 23, 1994, which dismissed the proceeding, and Paul W. Bucha and the New York State Board of Elections separately cross-*510appeal from stated portions of the judgment, which, inter alia, denied their application for a change of venue.
Ordered that the judgment is affirmed, without costs or disbursements; and it is further,
Ordered that the cross appeals are dismissed, without costs or disbursements (see, CPLR 5511).
The order to show cause, dated July 27, 1994, authorized service upon the candidate by affixing the papers to the door of the candidate’s residence and mailing the papers to the candidate by regular mail on or before July 28, 1994. On July 28, 1994, the petitioners affixed the papers to the door of the candidate’s residence and mailed the papers to the candidate. Service in this manner on the last day that service could be made was inadequate and ineffectual to institute the proceeding, and was not reasonably calculated to give timely notice to the candidate (see, Matter of Buhlmann v Le Fever, 83 AD2d 895, affd 54 NY2d 775). Accordingly, the proceeding was properly dismissed.
In light of our determination, we need not reach the contentions raised on the cross appeals. Thompson, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.